Case 1:18-cv-02519-RBK-KMW Document 47 Filed 06/25/20 Page 1 of 2 PageID: 367




                                           June 25, 2020
VIA ECF
The Honorable Robert Kugler
United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets Room 1050
Camden, NJ 08101

Re: Gittens v. Scholtz
    Docket No. 1:18-cv-02519-RBK-KMW

Dear Judge Kugler:

       I previously submitted a letter requesting the appointment of pro bono counsel for Mr.
Gittens in this case due to my inability to fund the costs of his litigation. I withdraw the request
for appointment of pro bono counsel.

       I am happy to report that the check for my first significant settlement has just cleared.
The case was retained on June 9 and took nothing more than e-mail to settle. I now have the
funds to finance Mr. Gittens’s litigation.
Case 1:18-cv-02519-RBK-KMW Document 47 Filed 06/25/20 Page 2 of 2 PageID: 368




                          Respectfully Submitted,




                          MICHAEL POREDA

      Cc: Kevin Dronson (kevin.dronson@law.njoag.gov)
          Dan Gee (dgee@malamutlaw.com)
